Citation Nr: 1601434	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with conversion hysteria and neurological symptoms of the left lower extremity.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In June 2012 and April 2014, the Board remanded the Veteran's claims for additional development.  The Board finds that there has not been substantial compliance with the remand instructions, specifically regarding the issue of TDIU, and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that an increased rating is warranted for her service-connected disabilities of DJD and DDD of the lumbar spine with conversion hysteria and neurological symptoms of the left lower extremity.

As a result of the January 2013 rating decision, DJD and DDD of the lumbar spine with conversion hysteria and neurological symptoms of the left lower extremity was service connected at 20 percent disabling from May 19, 2004 to May 9, 2008; DJD and DDD of the lumbar spine with conversion hysteria at 20 percent disabling from May 9, 2008; and radiculopathy of the left lower extremity associated with DJD/DDD of the lumbar spine with conversion hysteria was assigned a separate 10 percent rating from May 9, 2008, and a 20 percent rating from November 14, 2012.

Following the April 2014 Board remand, which instructed the AOJ to obtain additional VA treatment records, among other directives, the Veteran was issued a new rating decision in December 2014.  The December 2014 rating decision continued the 20 percent rating for DJD/DDD of the lumbar spine with conversion hysteria and neurological symptoms of the left lower extremity from May 19, 2004, to May 9, 2008, and granted a 40 percent rating from October 7, 2014.  In addition, it appears that DJD and DDD of the lumbar spine with conversion hysteria at 20 percent disabling from May 9, 2008, was also continued.  

The Veteran's lumbar spine disability is rated under Diagnostic Code (DC) 5243-5242.  The General Rating Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R.       § 4.27.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235, Note 1.

The Board notes that the VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

According to the December 2014 rating decision, the 40 percent rating from October 7, 2014, is the result of combining the lumbar spine and the neurological disabilities which violates the Diagnostic Code.  In the December 2014 rating, no reason for combining the low back and left lower extremity neurological disabilities was given.

In addition, the continued 20 percent disability rating for DJD and DDD of the lumbar spine with conversion hysteria at 20 percent disability from May 9, 2008, and the 40 percent disability rating for DJD/DDD of the lumbar spine with conversion hysteria and neurological symptoms of the left lower extremity, effective October 7, 2014, results in the Veteran receiving compensation benefits twice for the lumbar spine disability as of October 7, 2014. 

Therefore, on remand, the AOJ must evaluate whether any distinct service-connected neurologic symptomatology merits a separate disability rating.  Esteban, 6 Vet. App. 261-62.  The AOJ should also consider whether there has been pyramiding as to the ratings for the lumbar spine, especially as of October 7, 2014.

Finally, regarding the issue of TDIU, the Board remanded this issue in April 2014 instructing the AOJ to refer the claim to VA's Director of Compensation Service for extraschedular consideration.  Such has not been completed.  Therefore, the AOJ must complete the instructions contained in the April 2014 Board remand.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. The low back and left lower extremity neurological disabilities should be readjudicated, with an explanation as to whether there has been pyramiding as to the lumbar spine disability.

3. Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a TDIU to VA's Director of Compensation and Pension Service for extraschedular consideration.

4. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. After conducting any additional development deemed necessary, the RO should readjudicate the Veteran's claims considering all the evidence of record.  In readjudicating the Veteran's claim for a higher initial disability rating for her service-connected DJD and DDD of the lumbar spine with conversion hysteria and neurological symptoms of the left lower extremity, the RO must specifically document consideration of whether all manifestations are appropriately rated, including whether a separate rating is warranted for radiculopathy.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If additional examination is indicated, such examination should be conducted.  

If the Veteran's claims remain denied, she and her representative should be provided with a Supplemental Statement of the Case as appropriate and an opportunity to respond.  The case should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

